Allstate Life Insurance Company of New York 3100 Sanders Road, Suite J5B Northbrook,Illinois 60062 Direct Dial Number (847) 402-7452 Facsimile (847) 402-3781 E-Mail jflya@allstate.com May 4, 2012 VIA EDGAR Securities and Exchange Commission 450 Fifth Street N.W. Washington, D.C. 20549 RE: Allstate Life of New York Variable Life Separate Account A (“Registrant”) 1933 Act File No. 333-148225 1940 Act File No. 811-21250 Commissioners: On behalf of Registrant, I certify, pursuant to Rule 497(j) under the Securities Act of 1933, as amended (the “1933 Act”), that: (1) the form of prospectus and statement of additional information that would have been filed pursuant to Rule 497(c) under the 1933 Act would not have differed from that contained in the most recent amendment (“Amendment”) to the above-referenced registration statement; and (2) Registrant electronically filed the text of the Amendment with the Commission. Sincerely, /s/ Jim Flynn Jim Flynn Senior Attorney
